     Case 7:17-cr-00225-NSR Document 158 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            •X



UNITED STATES OF AMERICA

             V. -                                    34 17 Cr. 225 (NSR)

CHUKWUEMEKA OKPARAEKE/
    a/k/a "Emeka/"


                      Defendant


                                            •X




           The above-named defendant/ who is accused of violating


Title 18, United States Code, Section 1001 and Title 21, United States

Code/ Sections 813, 841(b) (1) (C)/ 952 (a), 960(a)(l)/ 960(b) (1) (F) ,

and 963, being advised of the nature of the charges and his rights/

hereby waives/ in open Court/ prosecution by indictment and consents


that the proceeding may be by information instead of by indictment.




                                   /s/ Chukwuemeka Okparaeke
                                  CHUKWUEMEKA OKPARAEKE (Pro Se




                                  Witness




                                   /s/ Margaret M. Shaliey
                                  Margaret Shalley, Esq.
                                  Stand-By Counsel for Defendant




Dated: White Plains/ New York
           October f ^- / 2020
